The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,134,305. Although the claims at issue are not identical, they are not patentably distinct from each other.

For example with respect to claims 1-10, the differences are highlighted between the instant claims and those of the USPN 11,134,305:

 
Instant Application
USPN 11,134,305
1. A method comprising: receiving first content at a content-presentation device and presenting the first content by the content-presentation device, the first content comprising at least a first audio-content component, wherein presenting the first content comprises playing out at least a portion of the first audio-content component at a first adjustable volume; receiving second content at the content-presentation device, the second content comprising at least a second audio-content component, wherein the second audio-content component is different from the first audio-content component; determining an upcoming switch time at which to both (i) cease presenting the first content by the content-presentation device and (ii) begin presenting the second content by the content-presentation device, wherein presenting the second content comprises playing out at least a portion of the second audio-content component at a second adjustable volume; during a first time interval beginning at a first time prior to the switch time and ending at the switch time, decreasing the first adjustable volume of the first audio-content component from a first volume level to a second volume level that is less than the first volume level; at the switch time, ceasing playing out the first audio-content component and beginning playing out the second audio-content component at the second volume level; and during a second time interval beginning at the switch time and ending at a second time after the switch time, increasing the second adjustable volume of the second audio-content component from the second volume level to a third volume level that is greater than the second volume level.
1. A method comprising: receiving first content at a content-presentation device and presenting the first content by the content-presentation device, the first content comprising at least a first audio-content component, wherein presenting the first content comprises playing out at least a portion of the first audio-content component at a first adjustable volume; receiving second content at the content-presentation device, the second content comprising at least a second audio-content component, wherein the second audio-content component is different from the first audio-content component; determining an upcoming switch time at which to both (i) cease presenting the first content by the content-presentation device and (ii) begin presenting the second content by the content-presentation device, wherein presenting the second content comprises playing out at least a portion of the second audio-content component at a second adjustable volume; during a first time interval beginning at a first time prior to the switch time and ending at the switch time, fading the first adjustable volume of the first audio-content component to zero by the end of the first time interval; at the switch time, switching from presenting the first content to presenting the second content by the content-presentation device;

and 
during a second time interval beginning at the switch time and ending at a second time after the switch time, increasing the second adjustable volume of the second audio-content component from zero to a non-zero volume level by the end of the second time interval, wherein switching from presenting the first content to presenting the second content by the content-presentation device comprises: at the switch time, ceasing playing out the first audio-content component; and at the switch time, beginning playing out the second audio-content component at a zero volume level.
2. The method of claim 1, wherein the first content further comprises a first video-content component, and wherein presenting the first content further comprises playing out at least a portion of the first video-content component, and wherein the second content further comprises a second video-content component, and wherein presenting the second content further comprises playing out at least a portion of the second video-content component.
2. The method of claim 1, wherein the first content further comprises a first video-content component, and wherein presenting the first content further comprises playing out at least a portion of the first video-content component, and wherein the second content further comprises a second video-content component, and wherein presenting the second content further comprises playing out at least a portion of the second video-content component.
3. The method of claim 2, further comprising: at the switch time,


ceasing playing out the first video-content component; and at the switch time, beginning playing out the second video-content component.
3. The method of claim 2, 
wherein switching from presenting the first content to presenting the second content by the content-presentation device further comprises: ceasing playing out the first video-content component; and
beginning playing out the second video-content component.
4. The method of claim 2, wherein the second video-content component is different from the first video-content component.
4. The method of claim 2, wherein the second video-content component is different from the first video-content component.
5. The method of claim 1, wherein receiving the first content at the content-presentation device comprises receiving the first content on a first input of the content-presentation device and from a first content distribution source, wherein receiving the second content at the content-presentation device comprises receiving the second content on a second input of the content-presentation device and from a second content distribution source, wherein the first input is one of the same or different than the second input, and wherein the first content distribution source is one of the same or different than the second content distribution source.
5. The method of claim 1, wherein receiving the first content at the content-presentation device comprises receiving the first content on a first input of the content-presentation device and from a first content distribution source, wherein receiving the second content at the content-presentation device comprises receiving the second content on a second input of the content-presentation device and from a second content distribution source, wherein the first input is one of the same or different than the second input, and wherein the first content distribution source is one of the same or different than the second content distribution source.
6. The method of claim 1, wherein receiving the second content at the content-presentation device comprises receiving at least the at least a portion of second audio-content component prior to the beginning of the first time interval.
6. The method of claim 1, wherein receiving the second content at the content-presentation device comprises receiving at least the at least a portion of second audio-content component prior to the beginning of the first time interval.
7. The method of claim 1, wherein presenting the first content further comprises playing out the first content as a first temporal sequence of first-content data, wherein presenting the second content further comprises playing out the second content as a second temporal sequence of second-content data, and wherein determining the upcoming switch time comprises: receiving first metadata including at least one of (i) first timing information indicating a first point in the first temporal sequence at which the first content has been pre-determined to be replaceable with alternate content, or (ii) first information from which the first timing information is derivable; receiving second metadata including at least one of (i) second timing information indicating a second point in the second temporal sequence at which the second content has been pre-determined be replacement content, or (ii) second information from which the second timing information is derivable; and determining an upcoming time that will align with both the first point and the second point.
7. The method of claim 1, wherein presenting the first content further comprises playing out the first content as a first temporal sequence of first-content data, wherein presenting the second content further comprises playing out the second content as a second temporal sequence of second-content data, and wherein determining the upcoming switch time comprises: receiving first metadata including at least one of (i) first timing information indicating a first point in the first temporal sequence at which the first content has been pre-determined to be replaceable with alternate content, or (ii) first information from which the first timing information is derivable; receiving second metadata including at least one of (i) second timing information indicating a second point in the second temporal sequence at which the second content has been pre-determined be replacement content, or (ii) second information from which the second timing information is derivable; and determining an upcoming time that will align with both the first point and the second point.
8. The method of claim 1, wherein the first content further comprises a first temporal sequence of content segments, each having a first segment length, wherein the second content further comprises a second temporal sequence of content segments, each having a second segment length, wherein presenting the first content further comprises playing out one or more entire content segments of the first temporal sequence in temporal order, wherein presenting the second content further comprises playing out one or more entire content segments of the second temporal sequence in temporal order, wherein the switch time is aligned with the end of a given first content segment of the first sequence and the beginning of a given second content segment of the second sequence, wherein the first time interval is a fraction of the first segment length of the given first content segment, and wherein the second time interval is a fraction of the second segment length of the given second content segment.
8. The method of claim 1, wherein the first content further comprises a first temporal sequence of content segments, each having a first segment length, wherein the second content further comprises a second temporal sequence of content segments, each having a second segment length, wherein presenting the first content further comprises playing out one or more entire content segments of the first temporal sequence in temporal order, wherein presenting the second content further comprises playing out one or more entire content segments of the second temporal sequence in temporal order, wherein the switch time is aligned with the end of a given first content segment of the first sequence and the beginning of a given second content segment of the second sequence, wherein the first time interval is a fraction of the first segment length of the given first content segment, and wherein the second time interval is a fraction of the second segment length of the given second content segment.
9. The method of claim 8 wherein the first time interval is no greater than one second in length, and wherein the second time interval is no greater than one second in length.
9. The method of claim 8 wherein the first time interval is no greater than one second in length, and wherein the second time interval is no greater than one second in length.
10. The method of claim 1, further comprising: determining an upcoming switch-back time that is after the switch time and at which to both (i) cease presenting the second content by the content-presentation device and (ii) begin presenting the first content by the content-presentation device; during a third time interval beginning at a third time prior to the switch-back time and ending at the switch-back time, decreasing the second adjustable volume of the second audio-content component from a fourth volume level to a fifth volume level that less than the fourth volume level; at the switch-back time, switching from presenting the second content to presenting the first content by the content-presentation device; and during a fourth time interval beginning at the switch-back time and ending at a fourth time after the switch-back time, increasing the first adjustable volume of the first audio-content component from the fifth volume level to a sixth volume level that is greater than the fifth volume level.
10. The method of claim 1, further comprising: determining an upcoming switch-back time that is after the switch time and at which to both (i) cease presenting the second content by the content-presentation device and (ii) begin presenting the first content by the content-presentation device; during a third time interval beginning at a third time prior to the switch-back time and ending at the switch-back time, fading the second adjustable volume of the second audio-content component to zero by the end of the third time interval; at the switch-back time, switching from presenting the second content to presenting the first content by the content-presentation device; and during a fourth time interval beginning at the switch-back time and ending at a fourth time after the switch-back time, increasing the first adjustable volume of the first audio-content component from zero to a non-zero volume level by the end of the fourth time interval.



As can be seen, the instant claim 1 is broader than are broader than claim 1 of the patent, therefore, obvious over patent claim 1.

Similar analysis applies to claims 11-20.


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES R MARANDI/Primary Examiner, Art Unit 2421